DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings

The drawings were received on 20 January 2022.  These drawings are acceptable.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 and 15-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “the radio unit is different from a mobile phone” in Line 6.  Claims 15 and 19 each likewise recite a substantially equivalent limitation.  However, the disclosure as originally filed makes no mention at all of any mobile phone, nor that the radio unit is different from, separate from, or is not a mobile phone.  Thus there is no support in the disclosure as originally filed that the radio unit is different from 

Dependent claims inherit the lack of written description of their parent claims and are rejected under the same reasoning.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-13 and 15-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the radio unit is different from a mobile phone” in Line 6.  Claims 15 and 19 each likewise recite a substantially equivalent limitation.  It is unclear as to whether this is intended to mean that the radio unit is not a mobile phone, or that the radio unit is separate and/or distinct from a mobile phone.  For the purposes 

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13, 15-18, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2019/0243435 to Chou et al. (“Chou”) and US Patent Application Publication Number 2016/0344983 to Yoshimura et al. (“Yoshimura”).

In reference to Claim 1, Chou discloses a power and data hub (See Figures 1, 6, and 7 Number 10) for a communication device (See Figures 1 and 6 Number 43 and Paragraph 28), the power and data hub comprising: a hub housing (See Figure 1 Number 10); a first primary interface (See Figures 1, 6, and 7 Number 101) configured 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chou using the wearable camera of Yoshimura as the first peripheral device, resulting in the invention of Claim 1, because Chou is not limited as to the particular type of device used as the first peripheral device (See Paragraphs 23 and 100 of Chou), Chou discloses that the first peripheral device can be a digital camera (See Paragraph 23 of Chou), and the simple substitution of the wearable digital camera of Yoshimura as the first peripheral device digital camera of Chou would have yielded the predictable results of allowing the digital camera to be 

In reference to Claim 3, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the first primary interface comprises a first primary connector (See Paragraph 21 [any of the listed types utilize a connector]), the second primary interface comprises a second primary connector (See Paragraph 21 [any of the listed types utilize a connector]), the first secondary interface comprises a first secondary connector (See Paragraph 21 [any of the listed types utilize a connector]), and the second secondary interface comprises a second secondary connector (See Paragraph 21 [any of the listed types utilize a connector]).

In reference to Claim 5, Chou and Yoshimura disclose the limitations as applied to Claim 3 above.  Chou further discloses a first connector cable having a first proximal end and a first distal end, wherein the hub housing is at the first proximal end of the first connector cable, and the first primary connector is at the first distal end of the first connector cable (See Figure 1 and 6 and Paragraphs 17 and 21).

In reference to Claim 6, Chou and Yoshimura disclose the limitations as applied to Claim 5 above.  Chou further discloses a second connector cable having a second proximal end and a second distal end, wherein the hub housing is at the second 

In reference to Claim 7, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the first primary interface comprises an audio terminal (See Figure 7 ‘D+/D-_1’), a data terminal (See Figure 7 ‘C1/C2’), a power terminal (See Figure 7 ‘VBUS’), and a ground terminal (See Paragraph 21 [a port conforming to the USB specifications necessarily includes a ground terminal]).

In reference to Claim 8, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the first primary interface and the second primary interface each comprises a control terminal (See Figure 7 ‘D+/D-_2’), and wherein the control terminal of the first primary interface is connected to the control terminal of the second primary interface (See Paragraphs 21-23, 28, and 54).

In reference to Claim 9, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the first primary interface comprises a first audio terminal (See Figure 7 ‘D+/D-_1’), the second primary interface comprises a second audio terminal (See Figure 7 ‘D+/D-_1’), and wherein the first audio terminal of the first primary interface is connected to the second audio terminal of the second primary interface (See Paragraphs 21-23, 28, and 54).

In reference to Claim 10, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses a data management device configured to control communication of the primary data to or from the first primary interface (See Figures 6 and 7 Number 100 and Paragraphs 53-54).

In reference to Claim 11, Chou and Yoshimura disclose the limitations as applied to Claim 10 above.  Chou further discloses that the data management device is configured to control communication of the first secondary data to or from the first secondary interface (See Paragraphs 53-54).

In reference to Claim 12, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses a power management device configured to control the primary power output and the first secondary power output of the power and data hub (See Figures 6 and 7 Number 200 and Paragraphs 52-53 and 55).

In reference to Claim 13, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the power and data hub is configured to distribute the primary power input received via the first primary interface between the second primary interface and the first secondary interface (See Paragraph 55).

Claim 15 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 16, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses a second secondary interface (See Figures 1, 6, and 7 Number 104) configured to communicate second secondary data and/or second secondary power output (See Paragraphs 21-23, 28, and 54) with a second peripheral device connectable to the second secondary interface (See Figures 1 and 6 Number 60).

In reference to Claim 2, Chou and Yoshimura disclose the limitations as applied to Claim 16 above.  Chou further discloses a third secondary interface (See Figure 1 Number 102) configured to communicate third secondary data and/or third secondary power output (See Paragraphs 21-23, 28, and 54) with a third peripheral device connectable to the third secondary interface (See Figure 1 Number 41).

In reference to Claim 17, Chou and Yoshimura disclose the limitations as applied to Claim 16 above.  Chou further discloses that the second secondary interface comprises a secondary connector (See Paragraph 21).

In reference to Claim 4, Chou and Yoshimura disclose the limitations as applied to Claim 17 above.  Chou further discloses that the secondary connector is in the hub housing (See Figures 1, 6, and 7).

In reference to Claim 18, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the first secondary interface is configured 

In reference to Claim 23, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the non-audio data comprises image data (See Paragraph 23).  Yoshimura further discloses that the non-audio data comprises image data (See Paragraphs 48 and 59-61).

In reference to Claim 24, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the power and data hub is configured to provide information for output to the first peripheral device (See Paragraphs 28 and 54).


In reference to Claim 25, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Claim 25 further recites the limitation “the power and data hub is a combat gear, a law enforcement gear, or an emergency response gear”.  However, neither the claims nor the accompanying disclosure provide any particular structural distinctions for the aforementioned gear.  Thus, this limitation is nothing more than an intended use imparting no patentable weight to the claim.  See MPEP 2114(II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The power and data hub of the prior art (Chou and Yoshimura) has the same structure as the claimed power and 

In reference to Claim 26, Chou and Yoshimura disclose the limitations as applied to Claim 1 above.  Chou further discloses that the power and data hub is configured to be carried by a user while the first peripheral device is providing the non-audio data (See Paragraphs 4 and 17).


Claim 27 recites limitations which are substantially equivalent to those of Claim 24 and is rejected under similar reasoning.

Claim 28 recites limitations which are substantially equivalent to those of Claim 25 and is rejected under similar reasoning.

Claim 29 recites limitations which are substantially equivalent to those of Claim 26 and is rejected under similar reasoning.


Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Yoshimura, and US Patent Application Publication Number 2019/0356977 to Ooi et al. (“Ooi”).

In reference to Claim 19, Chou discloses a power and data hub (See Figures 1, 6, and 7 Number 10) for a communication device (See Figures 1 and 6 Number 43 and Paragraph 28), the power and data hub comprising: a hub housing (See Figure 1 Number 10); a first primary interface (See Figures 1, 6, and 7 Number 101) configured to communicate with a radio unit (See Figures 1 and 6 Number 30 and Paragraphs 22 and 28); a second primary interface (See Figures 1, 6, and 7 Number 102) configured to communicate with the communication device (See Paragraphs 21-23, 28, and 54); and a first secondary interface (See Figures 1, 6, and 7 Number 103) configured to communicate with a first peripheral device connectable to the first secondary interface (See Figures 1 and 6 Number 50 and Paragraphs 21-23, 28, and 54); wherein the first primary interface and the second primary interface are functionally connected to each other to transmit first audio received from the radio unit for output to the communication device (See Paragraphs 21-23, 28, and 54), wherein the first primary interface is configured to receive data from the radio unit, wherein the data is different from the first audio and the second audio (See Paragraph 24); and wherein the first peripheral device comprises a device configured to provide non-audio data, and wherein the first secondary interface is configured to receive the non-audio data from the device, and to pass the non-audio data downstream for output by the first primary interface to the radio unit (See Paragraphs 2, 21-23, 28, and 54).  However, although Chou discloses that the first primary interface can be a USB-C interface and the data transfers of the smartphone radio unit can be both to and from the communication device (See Paragraphs 21-23, 28, and 54), and that the type of communication device is not limited (See Paragraphs 23, 42, and 100), Chou does not explicitly disclose that the first 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the device of Chou using the USB-C headset of Ooi as the communication device, and using the wearable camera of Yoshimura as the first peripheral device, resulting in the invention of Claim 19, because Chou is not limited as to the type of communication device used (See Paragraphs 23, 42, and 100 of Chou), and the simple substitution of the USB-C headset of Ooi as one of the peripheral devices of Chou would have yielded the predictable result of making phone calls and listening to music and videos, and because people use headsets for many everyday activities (See Paragraph 1 of Ooi); and because Chou is not limited as to the particular type of device used as the first peripheral device (See Paragraphs 23 and 100 of Chou), .

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Yoshimura, and US Patent Application Publication Number 2019/0356977 to Ooi et al. (“Ooi”).

In reference to Claim 19, Chou discloses a power and data hub (See Figures 1, 6, and 7 Number 10) for a communication device (See Figures 1 and 6 Number 43 and Paragraph 28), the power and data hub comprising: a hub housing (See Figure 1 Number 10); a first primary interface (See Figures 1, 6, and 7 Number 101) configured to communicatively couple with a radio unit (See Figures 1 and 6 Number 30 and Paragraphs 22 and 28), the radio unit is different from a mobile phone (See Paragraphs 22 and 28 [radio unit is identified as being a smartphone, which is defined separately from a mobile phone, and thus is not a smartphone in accordance with the disclosure of Chou]); a second primary interface configured to communicatively couple with the communication device (See Figures 1, 6, and 7 Number 102); and a first secondary interface (See Figures 1, 6, and 7 Number 103) configured to communicatively couple 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the device of Chou using the USB-C headset of Ooi as the communication device, and using the wearable camera of Yoshimura as the first peripheral device, resulting in the invention of Claim 19, because Chou is not limited as to the type of communication device used (See Paragraphs 23, 42, and 100 of Chou), and the simple substitution of the USB-C headset of Ooi as one of the peripheral devices of Chou would have yielded the predictable result of making phone calls and listening to music and videos, and because people use headsets for many everyday activities (See Paragraph 1 of Ooi); and because Chou is not limited as to the particular type of device used as the first peripheral device (See Paragraphs 23 and 100 of Chou), Chou discloses that the first peripheral device can be a digital camera (See Paragraph 23 of Chou), and the simple substitution of the wearable digital camera of Yoshimura as the first peripheral device digital camera of Chou would have yielded the predictable results of allowing the digital camera to be worn in order to support the work of a police officer or security guard (See Paragraph 4 of Yoshimura) and communicating image 

In reference to Claim 20, Chou, Ooi, and Yoshimura disclose the limitations as applied to Claim 19 above.  Chou further discloses that further comprising a second secondary interface (See Figures 1, 6, and 7 Number 104) configured to communicate with a second peripheral device connectable to the second secondary interface (See Figures 1 and 6 Number 60 and Paragraphs 21-23, 28, and 54).

In reference to Claim 21, Chou, Ooi, and Yoshimura disclose the limitations as applied to Claim 19 above.  Ooi further discloses that the communication device comprises a first receiver and a second receiver, and wherein the second primary interface is configured to provide the first audio for the first and second receivers of the communication device (See Paragraph 23).

In reference to Claim 22, Chou, Ooi, and Yoshimura disclose the limitations as applied to Claim 19 above.  Chou further discloses that the first secondary interface is operatively connected to the first primary interface to transmit secondary data for communication between the radio unit and the first peripheral device (See Paragraphs 21-23, 28, and 54).

In reference to Claim 30, Chou and Yoshimura disclose the limitations as applied to Claim 19 above.  Chou further discloses that the power and data hub is configured to provide information for output to the first peripheral device (See Paragraphs 28 and 54).


In reference to Claim 31, Chou and Yoshimura disclose the limitations as applied to Claim 19 above.  Claim 31 further recites the limitation “the power and data hub is a combat gear, a law enforcement gear, or an emergency response gear”.  However, neither the claims nor the accompanying disclosure provide any particular structural distinctions for the aforementioned gear.  Thus, this limitation is nothing more than an intended use imparting no patentable weight to the claim.  See MPEP 2114(II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The power and data hub of the prior art (Chou, Yoshimura, and Ooi) has the same structure as the claimed power and data hub, and thus the intended use does not differentiate over it.  Notwithstanding the above, Yoshimura further discloses that the camera is a law enforcement gear (See Paragraph 29), and thus, in the combination, the power and data hub coupled to the camera is also law enforcement gear.

In reference to Claim 32, Chou and Yoshimura disclose the limitations as applied to Claim 19 above.  Chou further discloses that the power and data hub is configured to .


Response to Arguments

Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.

Applicant has argued that Chou does not disclose a hub having a first secondary interface configured to receive non-audio data from the mobile communication device/the wearable device, and to pass such non-audio data downstream for output to a radio unit (See Page 11).  In response, the Examiner notes that Chou discloses that the first secondary interface (See Figures 1, 6, and 7 Number 103) is configured to communicatively couple with a first peripheral device (See Figures 1 and 6 Number 50), wherein the first peripheral device comprises a device configured to provide non-audio data as the first secondary data, and wherein the first secondary interface is configured to receive the non-audio data from the device, and to pass the non-audio data downstream for output by the first primary interface to the radio unit (See Paragraphs 2, 22-23, 28, 54, and 100 [peripheral device can be a camera device that sends video data; hub interconnects the interfaces for data transfer]).  As indicated in the rejections, Chou was not relied upon to disclose that the peripheral device is a mobile communication device or a wearable device.  Rather, Yoshimura was relied upon to disclose such a feature.

Applicant has argued that it would not have been obvious to connect the camera of Yoshimura to the hub of Chou to pass data to the radio unit, as the camera of Yoshimura already has a communicator to perform wireless communication (See Pages 11-12).  In response, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth in the rejections, Yoshimura discloses a wearable digital camera which communicates video data via a USB interface.  The fact that the wearable digital camera of Yoshimura additionally has a wireless interface is irrelevant as to whether the USB port of the wearable digital camera could be connected to the USB port of the hub of Chou.  It is noted that the claims do not require that the radio unit transmit the non-audio data received from the peripheral device, and in fact, do not provide any limitation as to what, if anything, is done with the received non-audio data.  Thus, Applicant’s argument that the presence of a wireless interface on the wearable camera of Yoshimura precludes connecting it to a device having radio transmission capabilities would also render the USB port unnecessary, which clearly is not contemplated by Yoshimura.  Furthermore, Yoshimura discloses the presence of a wireless interface on the wearable camera as an exemplary embodiment, but does not require the presence of such an interface (See Paragraph 58).  One of ordinary skill in the art would certainly recognize that, due to the 

Applicant has argued that since the wearable camera of Yoshimura includes a USB for direct connection and communication with an end recipient, there is no need to couple it with a radio unit via a hub (See Page 12).  In response, the Examiner notes that, in the combination, the radio unit/smartphone of Chou is the end recipient.  It is further noted that the claims do not require that the radio unit transmit the non-audio data received from the peripheral device, and in fact, do not provide any limitation as to what, if anything, is done with the received non-audio data.  

Applicant has argued that Chou and Yoshimura, in combination, do not disclose that non-audio data from the camera of Yoshimura is passed to ta radio unit via a hub to which the radio unit is coupled (See Page 12).  In response, the Examiner notes that Chou discloses that the first secondary interface is operatively connected to the first primary interface to allow communication of the first secondary data between the radio 

Applicant has argued that Chou and Yoshimura do not disclose that the radio unit is different from a mobile phone (See Page 12).  In response, the Examiner notes that, as indicated above, such a feature is not supported by the disclosure as originally filed.  Notwithstanding this, Chou discloses that the radio unit is identified as being a smartphone, which is defined separately from a mobile phone by Chou, and thus the radio unit is a mobile phone and not a smartphone in accordance with the disclosure of Chou (See Paragraphs 22 and 28).

Applicant’s remaining arguments (See Pages 12-13) are substantially equivalent and cumulative to those presented on Pages 11-12.  The Examiner’s response is therefore the same as provided above.


The rejections in view of Mu and Hardi have been withdrawn.  Applicant’s arguments directed thereto are thus moot.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186